IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

IMAN ELSHAAR, WIFE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5773

YOUSSEF ALSAGHIR,
HUSBAND,

      Appellee.

_____________________________/

Opinion filed September 3, 2014.

An appeal from the Circuit Court for Duval County.
David C. Wiggins, Judge.

Carole A. Vogel, Jacksonville, for Appellant.

Michael J. Korn and Donald E. Brown, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.